Clark, J.
Defendant was convicted of selling moonshine whisky. It is contended, on exceptions *2before sentence, that there is no evidence that the whisky received in evidence was sold by defendant. A witness testified that he bought whisky of defendant and gave it to the sheriff. The sheriff identified the whisky received in evidence as that furnished him by the witness. The contention is without merit.
It is urged that evidence that a search of defendant’s place was made after the sale in question ought not to have been received. It was brought into the case by counsel for defendant on cross-examination of a witness for the people. That the prosecution later went into the matter will not be held, therefore, to be error.
The trial judge rightly held that the verdict is not against the great weight of the evidence.
Affirmed and remanded for judgment.
McDonald, C. J., and Bird, Sharpe, Moore, Steere, Fellows, and Wiest, JJ., concurred.